IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF NORTH CAROLINA
WESTERN DIVISION
NO. 5:18-CR-00256-H-1

 

UNITED STATES OF AMERICA

ANGELINA ELANA GONSALEZ PARRA
ORDER OF FORFEITURE

WHEREAS, pursuant to the entry of a Memorandum of Plea Agreement by the
defendant on June 6, 2019, and the defendant’s guilty plea to an offense in violation
of 18 U.S.C. § 1956, the Court finds that the following property is hereby forfeitable
pursuant to 18 U.S.C. § 982, to wit: $12,000.00, an amount representing the value of
the property involved in the said offense and for which the United States may forfeit
substitute assets;

It is hereby ORDERED, ADJUDGED and DECREED:

I. That pursuant to 18 U.S.C. § 982, the defendant shall forfeit $12,000.00
to the United States as property involved in the said offense.

2. That pursuant to Rule 32.2(e) of the Federal Rules of Criminal
Procedure, the United States may move to amend this Order at any time to substitute
specific property to satisfy this Order of Forfeiture in whole or in part; provided,
however, that any check payable to the U.S. Department of Treasury that is tendered
by the Defendant at sentencing shall be deemed forfeited to the United States as

substitute property pursuant to 21 U.S.C. § 853(p) and credited to the $12,000
forfeiture judgment without further order of the Court.

3. That any and all forfeited funds shall be deposited by the U.S.
Department of Justice or the U.S. Department of the Treasury, as soon as located or
recovered, into the U.S. Department of Justice’s Assets Forfeiture Fund or the U.S.
Department of the Treasury’s Assets Forfeiture Fund in accordance with 28 U.S.C.
§ 524(c) and 21 U.S.C. § 881(e).

4. That upon sentencing and issuance of the Judgment and Commitment
Order, the Clerk of Court is DIRECTED to incorporate a reference to this Order of
Forfeiture in the applicable section of the Judgment, as required by Fed. R. Crim. P.
32.2(b)(4)(B). In accordance with Fed. R. Crim. P. 32.2(b)(4)(A), this Order shall be

final as to the defendant upon entry.

/ vx
SO ORDERED, this _’? day of Sef L 75}9.

MALCOLM J. HOWARD
United States District Judge
